 

Exhibit 10.12.2

EHEALTH, INC.
EXECUTIVE BONUS PLAN
2014

1. Plan Objectives.

 



Reward management for achieving stated business objectives

 



Build long-term stockholder value

 



Provide competitive compensation for senior management

2. Administration.  The Compensation Committee of eHealth, Inc. (the “Company”)
will administer the Executive Bonus Plan (the “Plan”). The Compensation
Committee reserves the right at any time during the fiscal year to modify the
Plan in total or in part.  This Plan may be amended, suspended or terminated at
any time at the sole and absolute discretion of the Compensation Committee.

3. Eligibility.  Senior management of the Company as nominated by the CEO and
approved by the Compensation Committee, but not including the CEO,
(collectively, “Participants”) are eligible to participate in this
Plan.  Participation in the Plan in one year does not imply continued Plan
participation in any subsequent year.  Participants must be employed at the time
of payment to earn any payment under the Plan.

Eligible senior management hired during the Plan year will have their Target
Incentive Percentage and Maximum Incentive Percentage set by the Compensation
Committee (see Item 5 below).  Such Participant’s incentive payout will be
pro-rated from the first day of employment; provided that the Compensation
Committee determines that the Participant is eligible to participate.  Employees
hired after September 30, 2014 are not eligible for incentive payout for the
2014 Plan year, unless the Compensation Committee determines otherwise.

4. Term.  Twelve (12) months, commencing on January 1, 2014 and ending on
December 31, 2014.

5. Target Incentive Payout.  The Compensation Committee will approve a Target
Incentive Percentage and a Maximum Incentive Percentage for each
Participant.  The incentives under this Plan are expressed as a percentage of
annual base salary as of the time the Compensation Committee approves a
Participant’s participation in the Plan (the “Annual Salary”).  Attached, as
Exhibit A, is a schedule of the Annual Salary, Target and Maximum Incentive
Percentages and aggregate incentive for each 2014 Plan Participant. The
aggregate “Target Incentive Award” for each Participant is equal to that
Participant’s Annual Salary multiplied by the Target Incentive Percentage for
that Participant.



-1-

--------------------------------------------------------------------------------

 

 

6. Incentive Determination.  One hundred percent (100%) of each Participant’s
potential Target Incentive Award is based upon achievement of Revenue and EBITDA
(GAAP Operating Income without stock compensation, amortization of acquired
intangibles and depreciation and amortization) performance goals for the 2014
fiscal year of the Company (each, a “Goal”), as approved by the Compensation
Committee in connection with the adoption of this Plan and subject to adjustment
as set forth elsewhere in this Plan.  The Revenue Goal comprises sixty percent
(60%) of the total potential Target Incentive Award. The EBITDA Goal comprises
forty percent (40%) of the total potential Target Incentive Award.  In order to
determine payouts based upon Goal performance achievement between whole
percentages, the Compensation Committee shall apply straight-line interpolation.

On-Target Performance Payout.    In the event the Company meets the Revenue
Goal, a Participant shall receive sixty percent (60%) of the product determined
by multiplying the Target Incentive Percentage of the Participant by the
Participant’s Annual Salary; in the event the Company meets the EBITDA Goal, a
Participant shall receive forty percent (40%) of the product determined by
multiplying the Target Incentive Percentage of the Participant by the
Participant’s Annual Salary (respectively, for each of the Goals, a “Goal Target
Payout”). 

Below 95% Performance.  If a Goal is achieved as to less than 95%, there will be
no payout for that Goal. 

95-99% Performance Payout.  If a Goal is achieved at a 95% level, a Participant
shall receive, in connection with the partial achievement of that Goal, 50% of
the Goal Target Payout.  If a Goal is achieved at the 96% level, a Participant
shall receive, in connection with the partial achievement of that Goal, 60% of
the Goal Target Payout.   If a Goal is achieved at the 97% level, a Participant
shall receive, in connection with the partial achievement of that Goal, 70% of
the Goal Target Payout.  If a Goal is achieved at the 98% level, a Participant
shall receive, in connection with the partial achievement of that Goal, 80% of
the Goal Target Payout.   If a Goal is achieved at the 99% level, a Participant
shall receive, in connection with the partial achievement of that Goal, 90% of
the Goal Target Payout.  

Above 100% Performance Payout – 2014 Revenue Goal.  Subject to the other
provisions of this Plan, for each percent achieved above 100% of the Revenue
Goal, the Participant will receive an additional 5% of the Goal Target Payout
for the Revenue Goal up to a maximum additional payment of 50% of the Goal
Target Payout.

Above 100% Performance Payout – 2014 EBITDA Goal.  If and only if the Revenue
Goal is achieved at a level of 100% or more, then for each percent achieved
above 100% of the EBITDA Goal, the Participant will receive an additional 2.5%
of the Goal Target Payout up to a maximum additional Goal Target Payout of 50%.

The Company must be profitable on an operating basis (excluding non-cash
charges) for a Participant to qualify for their maximum payout under the Plan
for any Goal.  If the Company is not profitable on an operating basis (excluding
non-cash charges), the maximum possible payout for the achievement of all Goals
shall be no more than 100% of the Participant’s Target Incentive Award.





-2-

--------------------------------------------------------------------------------

 

 

For purposes of determining achievement of a Goal, the Compensation Committee
may exclude, in its sole discretion, (i) the effect of mergers and acquisitions
closing in 2014 (if any), (ii) any extraordinary non-recurring items as
described in Accounting Principles Board Opinion No. 30 or as otherwise
determined by the Compensation Committee to be extraordinary or non-recurring in
its sole discretion, and (iii)  the effect of any changes in accounting
principles affecting the Company’s or a business units’ reported results.

7. Payment.  Payments under the Plan will be made following the release of the
Company’s earnings to the public, but in no event later than March 15,
2015.  The Compensation Committee must approve all executive officer incentive
awards prior to payment.  All Plan payments will be made net of applicable
withholding taxes.

8. Employment at Will.  The employment of all employees at the Company is
terminable at any time by either party, with or without cause being shown or
advance notice by either party.  This Plan shall not be construed to create a
contract of employment for a specified period of time between eHealth and any
employee.

9. Entire Agreement.  This Plan is the entire agreement between eHealth and the
Participants regarding the subject matter of this Plan and supersedes all prior
bonus compensation or bonus incentive plans or any written or verbal
representations regarding the subject matter of this Plan. 

******

 

-3-

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Salaries, Incentives and Incentive Percentages for 2014 Plan Participants

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INCENTIVE %

INCENTIVE $

 

 

OFFICERS

SALARY

TITLE

TARGET

MAX

TARGET

MAX

 

 

Bernstein, Jeff

$
260,000 

SVP, Marketing


60% 

90% 
$
156,000 
$
234,000 

 

 

Gibbs, Sam

$
250,000 

President, Govt Systems


60% 

90% 
$
150,000 
$
225,000 

 

 

Huizinga, Stuart

$
325,000 

CFO


60% 

90% 
$
195,000 
$
292,500 

 

 

Hurley, Robert

$
265,200 

SVP


60% 

90% 
$
159,120 
$
238,680 

 

 

Tsao, Tom

$
310,000 

SVP


60% 

90% 
$
186,000 
$
279,000 

 

 

Shaughnessy, Bill

$
525,000 

President & COO


60% 

90% 
$
315,000 
$
472,500 

 

 

Sullivan, David

$
254,900 

SVP, BD & Partner Management


60% 

90% 
$
152,940 
$
229,410 

 

 

Wu, Jiang

$
270,400 

SVP

       60%

       90%

$
162,240 
$
243,360 

 

 

 

 

 

 

 

 

 

 

 



-1-

--------------------------------------------------------------------------------